 

Exhibit A

 

Form of

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of October [ 
], 2014, (the “Agreement Date”) between eWellness Healthcare Corporation, a
Nevada corporation (the “Company”) with an address of 11825 Major Street, Culver
City, California, and each purchaser identified on Schedule I, as the same may
be updated from time to time in accordance with this Agreement (which purchaser,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Notes (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Agent” shall have the meaning ascribed to such term in Section 5.2.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

 

“Closing” means the individual and collective reference to the Initial Closing
and each subsequent closing on or before the Final Closing Date with one or more
Purchasers of the purchase and sale of the Securities pursuant to Section 2.1

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) each Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 



 

 

 

“Common Stock” means the collective reference to the common stock, par value
$0.001 per share of the Company, any shares of common stock of a
successor-in-interest to the Company, and any other class of securities into
which such securities may hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Hunter Taubman Weiss LLP, with offices located at 130
West 42nd Street, 10th floor, New York, New York 10036.

 

“Converted Offering” means the Company’s private sale of 1,000,000 shares of
Common Stock to investors for total subscription proceeds of $100,000 that was
done pursuant to Rule 506 of Regulation D promulgated under the Securities Act,
which was originally sold. pursuant to the registration statement that was
declared effective by the SEC on September 14, 2012.

 

“Converted Offering Shares” means the 1,000,000 shares of Common Stock issued
pursuant to the Converted Offering.

 

“eWellness” refers to eWellness Corporation, a privately held Nevada
corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Final Closing Date” shall mean that date which shall be the earlier of (a)
completion of the sale of all Notes or (b) 5:00 p.m. (EDT) on June 16, 2014,
unless extended as per the terms and conditions stated herein.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Holder” shall mean the individual or collective reference to each Purchaser or
any subsequent holder (whether by purchase, assignment or other transfer) of the
Securities, or any of them.

 

“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.

 

“Initial Closing” shall mean the Closing of the sale of Notes on the Initial
Closing Date.

 

“Initial Closing Date” shall mean a date which shall be the earlier to occur of
(a) completion of the Minimum Offering and receipt by the Company of the Minimum
Offering Amount, or (b) June 16, 2014, which latter date may be extended for up
to an additional 60 days by mutual agreement of the Company and the Investors.

 



 

 

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).

 

“Investor Information” means all of the information each of the Purchasers
provide on the accredited investor certification and investor profile included
after the Signature Page to this Agreement.

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.2(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).

 

“Maximum Offering Amount” shall have the meaning ascribed to such term in
Section 2.1(a).

 

“Memorandum” means the Company’s Confidential Private Placement Memorandum,
dated May 19, 2014, as may be amended and/or supplemented, from time to time,
setting forth the terms of the Offering.

 

“Minimum Offering Amount” shall have the meaning ascribed to such term in
Section 2.1(b).

 

“Minimum Subscription” shall have the meaning ascribed to such term in Section
2.1(a).

 

“Notes” means the Convertible Promissory Notes being purchased pursuant hereto;
which notes mature one (1) year from the effective date of the Registration
Statement (the “Maturity Date”) and are in the form of Exhibit A annexed hereto
and made a part hereof.

 

“Note Conversion Price” shall have the meaning ascribed to such term in the
Notes.

 

“Note Shares” means the shares of Common Stock issuable upon conversion of the
Notes, including the Notes to be issued upon conversion of the Promissory Notes.

 

“Offering” shall mean the offering under Rule 506 of the Notes contemplated by
this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Prior Securities” means the Converted Offering Shares and Promissory Notes.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 



 

 

 

“Promissory Notes” refer to the Company’s outstanding 12% promissory notes
issued on or about April 30, 2014 in the aggregate principal amount of $130,000,
all of which is convertible into the Notes and Warrants on the same terms and in
the same amounts as set forth herein.

 

“PubCo Investors” means the investors of the Converted Offering.

 

“Registration Rights Agreement” means the registration rights agreement, dated
the date hereof, executed by the Company in favor of the Purchasers, in the form
of Exhibit C attached hereto.

 

“Registrable Securities” means collectively, the Note Shares, Warrant Shares,
Converted Offering Shares and the shares of Common Stock issuable upon
conversion of the Promissory Notes.

 

“Registration Statement” means the registration statement on Form S-1 the
Company shall file to register for resale the Note Shares and Warrant Shares.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(d).

 

“Required Minimum” means 100% of the Note Shares issuable upon conversion in
full of all of the then outstanding Notes, ignoring any exercise limits set
forth therein.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities” means the collective reference to (a) the Notes, (b) the Note
Shares (c) the Warrants and (d) the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security & Pledge Agreement” means that certain Security & Pledge Agreement
dated on even date herewith between the Company and the Investors and is in the
form of Exhibit D annexed hereto and made a part hereof.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Notes purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available or good funds.

 



 

 

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC
Markets Group Inc. (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Security and Pledge Agreement,
the Notes, the Investor Information, the Warrants, the Registration Rights
Agreement, all exhibits thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“Warrants” means the common stock purchase warrants being issued pursuant to
this Offering and are in the form of Exhibit B annexed hereto and made a part
hereof.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants, including the Warrants to be issued upon conversion of the Promissory
Notes.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1          The Notes; Subscription Amount, Offering Period

 

a.        On the Closing Date, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of up to one
million two hundred thousand ($1,200,000) of the Notes (the “Maximum Offering
Amount”), pursuant to which the Company shall issue Warrants to purchase up to
an aggregate of 2,400,000 shares of Common Stock at an exercise price of $0.35
per share(the “Exercise Price”).

 

The purchase price of each Note shall be equal to the principal amount of such
Note (the “Note Purchase Price”).

 

The Minimum Subscription that can be paid by any Purchaser is Twenty Five
Thousand ($25,000) Dollars (the “Minimum Subscription”); provided that a
Subscription Amount of less than $25,000 may be accepted at the sole discretion
of the Company.

 

b.        Notwithstanding the provisions of Section 2.1(a) above, no Closing
shall take place if the aggregate Subscription Amount for the purchase of the
Notes hereunder that is received from Purchasers by the expiration of the Final
Closing Date is less than fifty thousand dollars ($50,000) (the “Minimum
Offering Amount”). Such Minimum Offering Amount is required to be purchased for
cash by Purchasers and issued by the Company on or before the expiration of the
Final Closing Date. Pending completion of the sale of the Minimum Offering
Amount on or before the Final Closing Date, all funds received from Purchasers
shall be held into an ordinary bank account of the Company.

 

If the Minimum Offering Amount is received by the Initial Closing Date, all fund
previously received, net of commissions, if any, to the Agent and other offering
expenses, will be remitted to the Company. If the Minimum Offering Amount is not
received by the Final Closing Date, the Offering will terminate and all received
proceeds will be returned to subscribers without interest or deduction.

 

Following the Initial Closing, the Company may hold subsequent Closings up to
and including the Final Closing Date for all or any portion of the remaining
amount of the Offering not sold at the time of the Initial Closing or any
subsequent Closing, provided, however, that such subsequent Closings must occur
no later than the Final Closing Date.

 



 

 

 

c.        Pending the Initial Closing on the Initial Closing Date and at each
subsequent Closing until the Final Closing Date, each Purchaser shall deliver to
the Company, via wire transfer or a certified check, immediately available funds
equal to such Purchaser’s Subscription Amount as set forth on the signature page
hereto executed by such Purchaser. The Company shall deliver to each Purchaser
his or its respective the Notes and Warrants, as determined pursuant to Section
2.2(a) and the Company and each Purchaser shall deliver the other items set
forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Company Counsel or such other location as the parties
shall mutually agree.

 

d.        The Company shall instruct the Purchaser to deliver to the Company
checks made payable to the order of “eWellness Healthcare Corporation,” or wire
transfer to:

 

eWellness Healthcare Corporation

Bank: J.P. Morgan Bank

Bank Address: 8813 S. Sepulveda Blvd.

Los Angeles, California 90045

Account Number: 591303800

Routing Number: 322271627

 

All such checks and wire transfers remitted to the Company shall be accompanied
by information identifying each Purchaser, subscription, the Purchaser’s social
security or taxpayer identification number and address. The checks or wire
transfers shall be placed into an ordinary bank account of the Company and not
an escrow account and may become commingled with other funds of the Company and
that the Company has the unconditional right to apply the proceeds thereof in
any way.

 

e.        Subject to receipt of the Minimum Offering, at the Initial Closing,
the Company is hereby expressly and irrevocably authorized by each Purchaser
executing this Agreement and delivering his, its or their respective
Subscription Amounts to the Company, to remit (i) amounts representing the
Agent’s commissions, if any, directly to the Agent, and (iii) the balance of
such amounts to the Company or any other Person.

 

f.        Upon completion of the Minimum Offering on the Initial Closing Date
and until the Final Closing Date, the Purchasers shall continue to wire funds
and/or deliver checks payable to the Company. At each subsequent Closing to be
held on or before the Final Closing Date, all additional received subscription
proceeds from the sale of Notes in excess of the Minimum Offering, net of
commissions to the Agent and other offering expenses, will be remitted to the
Company. The Company is hereby expressly and irrevocably authorized by each
Purchaser executing this Agreement and delivering his, its or their respective
Subscription Amounts to the Company, to remit (i) amounts representing the
Agent’s commissions directly to the Agent, and (ii) the balance of such amounts
to the Company or any other Person.

 



 

 

 

2.2           Deliveries.

 

(a)          On or prior to the applicable Closing Date, the Company shall
deliver or cause to be delivered to each Purchaser the following:

 

(i)         this Agreement duly executed by the Company;

 

(ii)        the Registration Rights Agreement duly executed by the Company;

 

(iii)       Notes representing the Subscription Amount paid by the Purchaser;
and,

 

(iv)       Warrants for the Purchaser to purchase up to that number of shares of
Common Stock as is equal to the number of Note Shares underlying the Purchaser’s
Notes.

 

(b)          On or prior to the applicable Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:

 

(i)        this Agreement duly executed by such Purchaser, which includes the
completed Investor Information; by executing this Agreement, such Purchaser will
be deemed to have executed each of the Transaction Documents and will be bound
by each of their terms even if the Purchaser does not physically sign such other
Transaction Documents; and

 

(ii)        such Purchaser’s Subscription Amount by wire transfer to the account
as specified in writing by the Company or by check.

 

2.3          Closing Conditions.

 

(a)        The obligations of the Company hereunder in connection with each
Closing are subject to the following conditions being met:

 

(i)        the representations and warranties of each Purchaser contained in
Section 4, and the information set forth in the Investor Information, shall be
true on and as of the Closing (unless as of a specific date therein in which
case they shall be accurate as of such date) with the same effect as though such
representations and warranties had been made on and as of the Closing (or such
other date);

 

(ii)       all obligations, covenants and agreements of each Purchaser required
to be performed at or prior to the applicable Closing Date shall have been
performed; and

 

(iii)       the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

(b)       The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:

 

(i)       the accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein);

 

(ii)       all obligations, covenants and agreements of the Company required to
be performed at or prior to the applicable Closing Date shall have been
performed;

 



 

 

 

(iii)       the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement; and

 

(iv)       there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company. Except as set forth
in the Memorandum, which shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Memorandum, the Company hereby
makes the following representations and warranties to each Purchaser:

 

(a)       Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation or
default of any of the provisions of its articles of incorporation or bylaws. The
Company is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(b)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 



 

 

 

(c)       No Conflicts. The execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents to which it is a party,
the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s articles of incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(d)       Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).

 

(e)       Issuance of the Securities. The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Note Shares and Warrant
Shares, when issued in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and non-assessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.

 

(f)       Capitalization. The capitalization of the Company is included in the
Memorandum, which also includes the number of shares of Common Stock owned
beneficially, and of record, by Affiliates of the Company as of the date hereof.
Other than the Prior Securities, no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as a result
of the purchase and sale of the Securities contemplated herein and the Prior
Securities, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents. Except as set forth herein,
the issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. Except as may be contemplated in the Memorandum, all of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 



 

 

 

(g)       Shell Company Status. The Company does not have any registered
securities and therefore has not been subject to Rule 144(i) under the
Securities Act.

 

(h)       Intentionally left blank.

 

(i)       Litigation. Except as set forth in the Memorandum, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of it’s properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any director or officer, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.

 

(j)       Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s employees is a member of a union that relates to such employee’s
relationship with the Company and the Company is not a party to a collective
bargaining agreement, and the Company believes that its relationships with its
employees are good. To the knowledge of the Company, no executive officer of the
Company is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(k)       Compliance. The Company: (i) is not in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 



 

 

 

(l)       Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(m)       Title to Assets. The Company has good and marketable title in fee
simple to all real property owned by it and good and marketable title in all
personal property owned by it that is material to the business of the Company,
in each case free and clear of all Liens, except for (i) Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
(ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made therefore in accordance with GAAP and, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company are held by it under
valid, subsisting and enforceable leases with which the Company is in
compliance.

 

(n)       Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as necessary or required for use
in connection with its business and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”). The
Company has not received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. The Company has not received a written notice of a claim
or otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(o)       Transactions With Affiliates and Employees. Except as set forth in the
Memorandum, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from providing for the borrowing of money from or
lending of money to, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee, stockholder, member or partner, in each case
in excess of $120,000 other than for: (i) payment of salary or consulting fees
for services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 



 

 

 

(p)       Certain Fees. Except as set forth in Section 5.2 of this Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any Subsidiaries to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(q)       Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.



 

(r)       Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(s)       Registration Rights. Other than the PubCo Investors and the holders of
the Promissory Notes, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiaries.

 

(t)       Disclosure. All of the disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company its business and the
transactions contemplated hereby, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.

 

(u)       Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(v)       No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 



 

 

 

(w)       Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(x)       Prior Legal Matters. To the best of the Company’s knowledge, none of
its officers or directors have been (a) subject to voluntary or involuntary
petition under the federal bankruptcy laws or any state insolvency law or the
appointment of a receiver, fiscal agent or similar officer by a court for his
business or property; (b) convicted in a criminal proceeding or named as a
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses); (c) subject to any order, judgment, or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; (d) found by a court of competent jurisdiction in
a civil action or by the Securities and Exchange Commission or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended, or vacated; (e) been convicted,
within ten years before the date of this Agreement, of any felony or
misdemeanor: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the Securities and Exchange
Commission; or (iii) arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities; (f) subject to a final order of a
state securities commission (or an agency or officer of a state performing like
functions); a state authority that supervises or examines banks, savings
associations, or credit unions; a state insurance commission (or an agency or
officer of a state performing like functions); an appropriate federal banking
agency; the U.S. Commodity Futures Trading Commission; or the National Credit
Union Administration that: (i) at the date of this Agreement, bars the person
from: (1) Association with an entity regulated by such commission, authority,
agency, or officer; (2) Engaging in the business of securities, insurance or
banking; or (3) Engaging in savings association or credit union activities; or
(ii) Constitutes a final order based on a violation of any law or regulation
that prohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before such sale; (g) is subject to an order of the Securities and
Exchange Commission entered pursuant to section 15(b) or 15B(c) of the
Securities Exchange Act of 1934 (15 U.S.C. 78o(b) or 78o-4(c)) or section 203(e)
or (f) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-3(e) or (f)) that,
at the date of this Agreement: (i) Suspends or revokes such person’s
registration as a broker, dealer, municipal securities dealer or investment
adviser; (ii) Places limitations on the activities, functions or operations of
such person; or (iii) Bars such person from being associated with any entity or
from participating in the offering of any penny stock; (h) is subject to any
order of the Securities and Exchange Commission entered within five years before
the date of this Agreement that, at the time of such sale, orders the person to
cease and desist from committing or causing a violation or future violation of:
(i) Any scienter-based anti-fraud provision of the federal securities laws,
including without limitation section 17(a)(1) of the Securities Act of 1933 (15
U.S.C. 77q(a)(1)), section 10(b) of the Securities Exchange Act of 1934 (15
U.S.C. 78j(b)) and 17 CFR 240.10b-5, section 15(c)(1) of the Securities Exchange
Act of 1934 (15 U.S.C. 78o(c)(1)) and section 206(1) of the Investment Advisers
Act of 1940 (15 U.S.C. 80b-6(1)), or any other rule or regulation thereunder; or
(ii) Section 5 of the Securities Act of 1933 (15 U.S.C. 77e); (I) is suspended
or expelled from membership in, or suspended or barred from association with a
member of, a registered national securities exchange or a registered national or
affiliated securities association for any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade; (j) has filed
(as a registrant or issuer), or was or was named as an underwriter in, any
registration statement or Regulation A offering statement filed with the
Securities and Exchange Commission that, within five years before such sale, was
the subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, at the date of this Agreement, the subject of an investigation
or proceeding to determine whether a stop order or suspension order should be
issued; or (k) is subject to a United States Postal Service false representation
order entered within five years before such sale, or is, at the date of this
Agreement, subject to a temporary restraining order or preliminary injunction
with respect to conduct alleged by the United States Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations.

 



 

 

 

3.2          Representations and Warranties of the Purchasers. Each Purchaser,
for himself, herself, itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

 

(a)       Organization; Authority. Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporated or formed with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)       Own Account. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to an effective registration statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

 



 

 

 

(c)       Restricted Securities. The Purchaser understands that the Securities
have not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), and will be issued and sold only pursuant to a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the offering and sale of the Securities is intended
to be exempt from registration under the Securities Act, by virtue of Section
4(2) thereof and the provisions of Regulation D promulgated thereunder, based,
in part, upon the representations, warranties and agreements of the Purchaser
contained in this Agreement. The Purchaser understands that the Securities are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Purchaser must hold the Securities
indefinitely unless they are registered with the Securities and Exchange
Commission (the “Commission”) and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Securities for resale. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.

 

(d)       Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it converts the Notes or exercises the Warrants it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Purchaser is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act. The
Purchaser has truthfully and accurately completed the Investor Information
requested in this Agreement, which is hereby incorporated by reference, and will
submit to the Company such further assurances of such status as may be
reasonably requested by the Company.

 

(e)       Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment. Purchaser represents and warrants
that Purchaser has only relied on information set forth in the Memorandum in
connection with Purchaser’s investment in the Securities. Purchaser agrees and
acknowledges that the Memorandum amends, supplements, and supersedes any prior
information received regarding the Securities.

 

(f)       Ability to Bear Risk. The Purchaser understands and agrees that
purchase of the Securities is a high risk investment and the Purchaser is able
to afford an investment in a speculative venture having the risks and objectives
of the Company, including a risk of total loss of such investment. The Purchaser
must bear the substantial economic risks of the investment in the Securities
indefinitely because none of the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.

 

(g)       Prior Experience. The Purchaser has significant prior investment
experience, including investment in non-listed and non-registered securities.
The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event such a loss should occur. The Purchaser’s
overall commitment to investments which are not readily marketable is not
excessive in view of the Purchaser’s net worth and financial circumstances and
the purchase of the Securities will not cause such commitment to become
excessive. This investment is a suitable one for the Purchaser.

 



 

 

 

(h)       Approval. The Purchaser understands that neither the Commission nor
any state securities commission has approved or disapproved of the Securities or
passed upon or endorsed the merits of the Offering or confirmed the accuracy or
determined the adequacy of this Agreement.

 

(i)       No other documents. In evaluating the suitability of an investment in
the Company, the Purchaser has not relied upon any representation or other
information (oral or written) other than as stated in this Agreement or as
contained in documents so furnished to the Purchaser or its Advisors, if any, by
the Company in writing.

 

(j)       General Solicitation. Such Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(k)       Information. Purchaser has been given access to full and complete
information regarding the Company and has utilized such access to Purchaser’s
satisfaction for the purpose of obtaining such information regarding the Company
as Purchaser has reasonably requested. In particular, Purchaser: (i) has
received and thoroughly read and evaluated the Memorandum, including the
exhibits, appendices, and subsequent amendments or updates thereto, as well as
the Notes and Warrants; and (ii) has been given a reasonable opportunity to
review such documents as Purchaser has requested and to ask questions of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the Securities and the business and affairs of the Company and to
obtain any additional information concerning the Company’s business to the
extent reasonably available so as to understand more fully the nature of this
investment and to verify the accuracy of the information supplied. The Purchaser
is satisfied that it has received adequate information with respect to all
matters which it or its Advisors, if any, consider material to its decision to
make this investment.

 

(l)       Residence. Purchaser is presently a bona fide resident of the state or
country represented on the signature page hereof and has no present intention of
becoming a resident of any other state, country, or jurisdiction, and the
address and Social Security Number/National Insurance Number (or other
applicable number) or Employer Identification Number/Corporate Tax Reference
Number (or other applicable number) set forth on the signature page hereof are
Purchaser’s true and correct residential or business address and Social Security
Number/National Insurance Number (or other applicable number) or Employer
Identification Number/Corporate Tax Reference Number (or other applicable
number).

 

(m)       U.S. Person If Purchaser is a “U.S. Person,” Purchaser: (i) if an
individual, is at least 21 years of age; (ii) if an individual, is a citizen or
resident of the United States; (iii) has adequate means of providing for
Purchaser’s current needs and personal contingencies; (iv) has no need for
liquidity in Purchaser’s investments; (v) maintains Purchaser’s principal
residence or business at the address shown on the signature page hereof; (vi)
warrants that all investments in and commitments to non-liquid investments are,
and after Purchaser’s acquisition of the Securities will be, reasonable in
relation to Purchaser’s net worth and current needs; and (vii) warrants that any
financial information that is provided herewith by Purchaser, or is subsequently
submitted by Purchaser at the request of the Company, does or will accurately
reflect Purchaser’s financial condition with respect to which Purchaser does not
anticipate any material adverse change.

 

(n)       Exemption. Purchaser agrees and acknowledges that the Company is
relying on exemptions from the registration requirements of the Securities Act
and afforded by applicable state and foreign statutes and regulations.

 



 

 

 

(o)       No Public Market. The Purchaser understands that no public market now
exists for any of the securities issued by the Company, that the Company has
made no assurances that a public market will ever exist for the Securities.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1          Registration Rights.

 

(a)       Registration Statement. The Company shall file a registration
statement on From S-1 registering for resale the Registrable Securities on or
before December 31, 2014 as per the terms of the Registration Rights Agreement.

 

(b)       Withdrawal. The Company shall withdraw the Registration Statement on
Form S-1 (File No. 333-181440) that was declared effective by the SEC on
September 14, 2012.

 

4.2          Transfer Restrictions.

 

(a)       The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144.

 

(b)       The Purchasers agree to the imprinting, so long as is required by this
Section 4.2, of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 



 

 

 

(c)       Certificates evidencing the Note Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.2(b) hereof):
(i) while a registration statement covering the resale of such security is
effective under the Securities Act, (ii) following any sale of such Note Shares
or Warrant Shares pursuant to Rule 144, (iii) if such Note Shares or Warrant
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Note Shares or Warrant Shares and without volume or
manner-of-sale restrictions or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion promptly after the
Effective Date if required to effect the removal of the legend hereunder. If all
or any Notes are converted or the Warrants are exercised at a time when there is
an effective registration statement to cover the resale of the Note Shares or
Warrant Shares, or if such Note Shares or Warrant Shares may be sold under Rule
144 and the Company is then in compliance with the current public information
required under Rule 144, or if such Note Shares or Warrant Shares may be sold
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Note Shares or
Warrant Shares and without volume or manner-of-sale restrictions or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Note Shares or Warrant Shares shall be issued free
of all legends. The Company agrees that at such time as such legend is no longer
required under this Section 4.2(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company of a certificate
representing Note Shares or Warrant Shares issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions that enlarge the restrictions on transfer set
forth in this Section 4.

 

(d)       Each Purchaser, severally and not jointly with the other Purchasers,
agrees with the Company that such Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Securities are sold pursuant to a registration statement, they will be sold
in compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.2 is predicated upon the Company’s
reliance upon this understanding.

 

4.3          Furnishing of Information. If after the date hereof the Company
becomes subject to the rules and regulations of the Exchange Act and as long as
any Purchaser owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.

 

4.4          Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities.

 

4.5          Conversion and Exercise Procedures. The Notes shall automatically
convert pursuant to the terms set forth therein. The Company shall deliver Note
Shares and Warrant Shares in accordance with the terms, conditions and time
periods set forth in the Transaction Documents.

 



 

 

 

4.6          Indemnification of Purchasers. Subject to the provisions of this
Section 4.6, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.6 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.

 

4.7          Reservation and Listing of Securities.

 

(a)       Following the Closing, the Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents.

 

(b)       If, on any date following the Closing, the number of authorized but
unissued (and otherwise unreserved) shares of Common Stock is less than the
Required Minimum on such date, then the Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate or articles
of incorporation to increase the number of authorized but unissued shares of
Common Stock to at least the Required Minimum at such time, as soon as
practicable.

 



 

 

 

(c)       The Company shall, if applicable: (i) in the time and manner required
by the principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market.

 

4.8          Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 

4.9          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and none of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any other Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

 

ARTICLE V. 

MISCELLANEOUS

 

5.1          Termination. This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Initial Closing has not been consummated on
or before February 21, 2014; provided, however, that such termination will not
affect the right of any party to sue for any breach by any other party (or
parties).

 



 

 

 

5.2          Fees and Expenses. The Company may compensate selected individuals
affiliated with the Company and or broker-dealers (“Agents”) who are members of
the Financial Industry Regulatory Authority (“FINRA”) a cash commission equal to
10% of the aggregate purchase price of the Notes sold in the Offering (the
“Agent Fee”). Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers.

 

5.3          Entire Agreement. The Transaction Documents, together with the
exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents and exhibits.

 

5.4          Notices. All notices and other communications given or made
pursuant to this Agreement will be in writing and will be deemed effectively
given: (i) upon personal delivery to the party to be notified; (ii) when sent by
confirmed electronic mail or facsimile, if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day; (iii)
five days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications will be sent to: (x) the Company at
the address set forth in the introductory paragraph of this Agreement,
Attention: Chief Executive Officer or facsimile number 310-301-7748]; and (y)
the Purchasers at the addresses set forth on the signature page of this
Agreement, (or at such other addresses as will be specified by notice given in
accordance with this Section 5.4).

 

5.5          Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least 50.1%
of the principal amount of the Notes then outstanding or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

5.6          Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.

 



 

 

 

5.9          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in Clark County. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Clark County for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

5.10          Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.

 

5.11          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided,
including any cure periods, then such Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights; provided, however, that in the case of a rescission
of a conversion of Notes or exercise of Warrants, the applicable Purchaser shall
be required to return any shares of Common Stock subject to any such rescinded
conversion notice or exercise notice concurrently with the return to such
Purchaser of the aggregate conversion price paid to the Company for such shares
and the restoration of such Purchaser’s right to acquire such shares pursuant to
such Purchaser’s Note or Warrant (including, issuance of a replacement warrant
certificate evidencing such restored right).

 



 

 

 

5.14          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.16          Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.17          Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.18          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.19          SIGNTUARE PAGE. It is hereby agreed that the execution by a
Purchaser of this Agreement, in the place set forth herein, will constitute
agreement to be bound by the terms and conditions hereof. It is hereby agreed by
the parties hereby that the execution by the Purchaser of this Agreement, in the
place set forth herein below, will be deemed and constitute the agreement by the
Purchaser to be bound by all of the terms and conditions hereof, as well as by
the Security and Pledge Agreement, the Notes, the Warrants and all of the other
documents constituting the Transaction Documents and will be deemed and
constitute the execution by the Purchaser of all such Transaction Documents
without requiring the Purchaser’s separate signature on any of such Transaction
Documents.

 

(Signature Pages Follow)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

EWELLNESS HEALTHCARE CORPORATION         By:     Name: Darwin Fogt,   Title:
Chief Executive Officer       With a copy to (which shall not constitute
notice):  

Hunter Taubman Weiss

130 W. 42nd Street, Suite 1050

New York, NY 10036 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

  

 

 

 

EWELLNESS HEALTHCARE CORPORATION

PURCHASER SIGNATURE PAGE TO

PURCHASE AGREEMENT

 

Purchaser hereby elects to purchase a total of
$                                  of Notes.

 

Date (NOTE: To be completed by the Purchaser):
                                           , 2014

 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as

TENANTS IN COMMON, or as COMMUNITY PROPERTY:

 

            Print Name(s)   Social Security Number(s)                        
Signature(s) of Purchaser(s)   Signature                         Date   Address
 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

  

  Name of Partnership, Federal Taxpayer     Corporation, Limited  
Identification Number     Liability Company or Trust      

 

By:     Name:     State of Organization     Title:                              
    Date     Address  

 

AGREED AND ACCEPTED:

 

EWELLNESS HEALTHCARE

 

CORPORATION

 



By:     Name:     Date     Title:                    



  

 

 

 

EWELLNESS HEALTHCARE CORPORATION

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):

 

Initial _________ I certify that I have a “net worth” of at least $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse. For purposes hereof, “net worth” shall be deemed to
include all of your assets, liquid or illiquid (excluding the value of your
principal residence), minus all of your liabilities (excluding the amount of
indebtedness secured by your principal residence up to its fair market value).  
  Initial _________ I certify that I have had an annual gross income for the
past two years of at least $200,000 (or $300,000 jointly with my spouse) and
expect my income (or joint income, as appropriate) to reach the same level in
the current year.

 

 For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _________ The undersigned certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet either of the criteria for Individual Investors, above.    
Initial _________ The undersigned certifies that it is a partnership,
corporation, limited liability company or business trust that has total assets
of at least $5,000,000 and was not formed for the purpose of investing in
Company.     Initial _________ The undersigned certifies that it is an employee
benefit plan whose investment decision is made by a plan fiduciary (as defined
in ERISA §3(21)) that is a bank, savings and loan association, insurance company
or registered investment adviser.     Initial _________ The undersigned
certifies that it is an employee benefit plan whose total assets exceed
$5,000,000 as of the date of the Purchase Agreement.     Initial _________ The
undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.     Initial _________ The undersigned certifies
that it is a U.S. bank, U.S. savings and loan association or other similar U.S.
institution acting in its individual or fiduciary capacity.     Initial
_________ The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.     Initial _________
The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in Company.     Initial _________ The
undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

  

Initial _________ The undersigned certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.     Initial _________ The undersigned certifies
that it is an insurance company as defined in §2(a)(13) of the Securities Act of
1933, as amended, or a registered investment company.

  

 

 

 

EWELLNESS HEALTHCARE
CORPORATION

Investor Profile

(Must be completed by Purchaser)

 

Section A - Personal Investor Information

 

Title in Which Securities Are to be Held:

 

 

Individual Executing Profile or Trustee:

 

  

Social Security Numbers / Federal I.D. Number:

 

 

Date of Birth:                                                    Marital
Status:                                                   

 

Joint Party Date of Birth:                                                    

 

Investment Experience
(Years):                                                   

 

Annual Income:                                                    

 

Liquid Net Worth:                                                    

 

Net Worth:                                                     

 

Investment Objectives (circle one or more): Long Term Capital Appreciation,
Short Term Trading, Businessman’s Risk, Income, Safety of Principal, Tax Exempt
Income or other

 

Home Street Address:

 

 

Home City, State & Zip Code:

  

 

Home Phone:                                                     Home Fax:
                                                  

 

Home Email:                                                    

 

Employer:

 



  

Employer Street Address:

 

 

Employer City, State & Zip Code:

 

 

Bus. Phone:                                                   Bus. Fax:
                                                 

 

Bus. Email:                                                  

 

Type of Business:

 



 

 

 

EWELLNESS HEALTHCARE CORPORATION

Investor Profile

(Must be completed by Purchaser)

 

Section B – Entity Investor Information

 

Title in Which Securities Are to be Held:        

 

 

Authorized Individual Executing Profile or Trustee:

 

 

Social Security Numbers / Federal I.D. Number:

 

 

Investment Experience (Years):                                                

 

Annual Income:                                                 

 

Net Worth:                                               

 

Was the Trust formed for the specific purpose of purchasing the Common Stock? [
 ] Yes [  ] No

 

Principal Purpose (Trust)
                                                                                                                                                                      

 

Type of Business:
                                                                                                                                                                           

 

Investment Objectives (circle one or more): Long Term Capital Appreciation,
Short Term Trading, Businessman’s Risk, Income, Safety of Principal, Tax Exempt
Income or other

 

Street Address:

 

 

City, State & Zip Code:

 

 

Phone:
                                                                             Fax:                                                               

 

Email:                                                                 



 

 

 



 

Section C – Form of Payment – Check or Wire Transfer

 

[  ] Check payable to “EWELLNESS HEALTHCARE CORPORATION.” included with this
Purchaser Signature Page.

  

[  ] Wire funds to:

 

eWellness Healthcare Corporation

Bank: J.P. Morgan Bank

Bank Address: 8813 S. Sepulveda Blvd.

Los Angeles, California 90045

Account Number: 591303800

Routing Number: 322271627

 

Section D – Securities Delivery Instructions (check one)

  

[  ]  Please deliver my securities to the address listed in the above Investor
Profile.

 

[  ] Please deliver my securities to the below address:

                                                        

                                                       

                                                       

                                                        

 



 

 



 

SCHEDULE A

 

SCHEDULE OF PURCHASERS

 

Purchaser   Purchase Price/Amount of Note                                    

 

 

 

 

 

